The decision of this court handed down on June 18,1937 [ante, p. 851], is hereby amended to read as follows: Action for personal injuries sustained by a passenger on defendant’s ferry boat as a consequence of her slipping and falling on a wet deck. Order of the Appellate Term, affirming judgment of the City Court of the City of New York, County of Richmond, in favor of plaintiff, and said judgment, reversed on the law and a new trial ordered in the City Court, with costs in this court and in the Appellate Term to abide the event. (1) The charge of the court was contradictory in respect of liability. (2) The court erred in its charge in respect of inferences that might be drawn in favor of the defendant because of its failure to call witnesses. (3) The court erred in receiving in evidence the departmental rule in respect of the sprinkling of sand on wet decks. (Longacre v. Yonkers Railroad Co., 236 N. Y. 119, 125, the holding in wMeh precludes our following Sullivan v. Richmond Light & Railroad Co., 128 App. Div. 175.) Lazansky, P. J., Hagarty, Carswell and Johnston, JJ., concur; Davis, J., concurs in result.